A careful study of the whole record in this case impresses me with the fact that appellee Palmer has been taxed higher comparatively than was done in the specific instances cited in his answer to the bill of complaint. It is not made to appear, however, that such over taxation or assessment was imposed under circumstances that would be illegal, arbitrary or fraudulent in law, but was due to inadvertence or mistake in the exercise of discretion on the part of the taxing officers. *Page 536 
If appellees had complained at the proper time and made the effort provided for them under the law to have their assessment reduced, and had offered to pay the taxes legally due and without avail, they might have had good standing in a court of equity; but as against the fact that this was not done, relief cannot be granted solely on the ground of excessive assessment unless such excessive assessment amounts to fraud in law.
The writer has had considerable experience examining and litigating these tax questions and to my knowledge inequalities in assessments like those here complained of exist in many counties and municipalities throughout the State, but they are as a rule the product of our antiquated, unbusiness-like method of imposing assessments on property and are not the result of a systematic scheme to over-burden or defraud property owners. I am convinced that a very large proportion of our taxpayers are burdened with these inequalities, but they must be pursued as the law directs, or must be shown to have been made under circumstances amounting to fraud before equity can relieve against them.
I find no fault with the rule to the effect that the decree of a chancellor on questions of fact will not be disturbed unless the evidence clearly shows that the decree was erroneous, but in this case the reversal is not on the facts, but on the application of the wrong rule of law to the facts shown by the record. It is true that highly respectable gentlemen gave testimony for both sides that was contradictory, but the contradiction was entirely as to their judgment of the value of the property brought in question, and did not impute fraud or an arbitrary purpose on the part of the appellant to overtax appellees.
For these reasons I concur in the opinion of Mr. Justice STRUM. *Page 537